                             IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
FAHEEM ROCHESTER,                                              :
    Plaintiff,                                                 :
                                                               :   CIVIL ACTION NO. 1:17-CV-1220
              v.                                               :
                                                               :   Judge Sylvia H. Rambo
WARDEN JANE DOE, et al.,                                       :
   Defendants.                                                 :
                                                               ORDER
              Before the Court for disposition is Magistrate Judge Martin C. Carlson’s

Report and Recommendation (ECF No. 68), which recommends granting the Motion

for Summary Judgment pursuant to Rule 56 of the Federal Rules of Civil Procedure

(ECF No. 60) filed by the remaining Defendants, Tammy Jusits and Luciano.1

Objections to the Report and Recommendation were due by February 15, 2019, but

no such objections have been filed.

              In considering whether to adopt the Report and Recommendation, the Court

should, as a matter of good practice, “satisfy itself that there is no clear error on the

face of the record in order to accept the recommendation.” Fed. R. Civ. P. 72(b),

advisory committee notes; see also Univac Dental Co. v. Dentsply Intern., Inc., 702

F. Supp. 2d 465, 469 (M.D. Pa. 2010) (explaining that judges should review


                                                            
1
 In reviewing the docket, the Court notes that the clerk of Court has not yet terminated Warden
Jane Doe from this action. Because Rochester has not filed an amended complaint curing the
deficiencies as to Warden Jane Doe, as directed by this Court in its September 5, 2017
Memorandum and Order (ECF Nos. 10, 11), the Court will direct the Clerk of Court to terminate
Warden Jane Doe from this action.
dispositive legal issues raised by the report for clear error).    Following an

independent review of the record, the Court is satisfied that the Report and

Recommendation contains no clear error, and will therefore adopt the Report and

Recommendation to grant the Motion for Summary Judgment filed by Tammy Jusits

and Luciano, the remaining Defendants. Accordingly, IT IS HEREBY ORDERED

THAT:

      1.    The Report and Recommendation (ECF No. 68) is ADOPTED.

      2.    The Motion for Summary Judgment (ECF No. 60) is GRANTED, and

Tammy Jusits and Luciano are DISMISSED from this action.

      3.    The Clerk of Court is DIRECTED to enter judgment in favor of

Tammy Jusits and Luciano and against Rochester.

      4.    The Clerk of Court is DIRECTED to terminate the Defendant Warden

Jane Doe from this action in accordance with the Court’s September 5, 2017

Memorandum and Order (ECF Nos. 10, 11).

      5.    The Clerk of Court shall CLOSE this case.



                                    s/Sylvia H. Rambo
                                    SYLVIA H. RAMBO
                                    United States District Judge

Dated: March 20, 2019




                                       2
